Appeals from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered February 1, 2006. The order held respondents COR Route 3 Company, LLC and Stark Family Partnership, LP in contempt of an order of the Appellate Division, Fourth Judicial Department.
It is hereby ordered that said appeals be and the same hereby are unanimously dismissed without costs.
Memorandum: Respondents COR Route 3 Company, LLC (COR) and Stark Family Partnership, LP (Stark) and the two intervenors herein appeal from an order that held COR and Stark in contempt of this Court’s order in which we reversed the judgment of Supreme Court and granted the amended petition in part by annulling the determination of respondent Planning Board of the Town of Watertown (Matter of Pyramid Co. of Watertown v Planning Bd. of Town of Watertown, 24 AD3d 1312 [2005], lv dismissed 7 NY3d 803 [2006]). Because the contempt has been purged pursuant to the provisions of the contempt order and petitioners have waived the fine imposed in the contempt order, the appellants are no longer aggrieved and the issues raised on these appeals therefore are moot (see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980]). This case does not fall within any exception to the mootness doctrine (see id. at 714-715). Present—Hurlbutt, A.PJ., Scudder, Gorski, Centra and Green, JJ.